Case 2:20-cv-00524-SPC-NPM Document 16 Filed 11/13/20 Page 1 of 2 PageID 37




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION


DANIEL LEVI COLE,

              Plaintiff,

v.                                                 Case No. 2:20-cv-524-FtM-38NPM

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.


                                        ORDER

       Before the Court are Defendant’s Opposed Motion for Stay of Proceedings

(Doc. 13) and Plaintiff’s Response (Doc. 15). In this Social Security case, Defendant

requests the Court stay the proceedings for ninety days or until such time as the

Agency regains capacity to produce a certified transcript of the administrative record

necessary to draft an answer and adjudicate the case. (Id., p. 1). Due to the current

situation in this country, Defendant represents the Agency has transitioned to a

telework environment, but encountered difficulties that impact the operations of the

Social Security Administration’s Office of Appellate Operations. (Id., pp. 1-3).

While Plaintiff opposes the ninety-day stay because Defendant has not provided a

specific status regarding the transcript in this case, Plaintiff suggests a thirty-day stay

is more reasonable. (Doc. 15, pp. 3).
Case 2:20-cv-00524-SPC-NPM Document 16 Filed 11/13/20 Page 2 of 2 PageID 38




      A court has broad discretion whether to stay a proceeding “as an incident to

its power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706-707 (1997).

The court must weigh the benefits of the stay against any harms of delay. Id. at 707.

Here, the Commissioner has provided good cause to extend the deadline to file the

certified transcript and answer. But the Court finds a ninety-day extension would

cause undue delay. The Court will extend the deadline to file the certified transcript

and answer by sixty days.

      Accordingly, it is ORDERED that the Opposed Motion for Stay of

Proceedings (Doc. 13) is GRANTED in part. The Court extends the deadline for

Defendant to file a certified transcript and answer to January 4, 2021.

      DONE and ORDERED in Fort Myers, Florida on November 13, 2020.




                                          2
